tcmemo_2009_131 united_states tax_court craig j casey petitioner v commissioner of internal revenue respondent docket no 16436-03l filed date craig j casey pro_se karen nicholson sommers for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with a levy to collect unpaid income_tax for petitioner’s taxable_year 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when he filed the petition on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to unpaid income taxes for petitioner timely submitted a request for a hearing in which he contended that he was not liable for the tax that no notice_of_deficiency had been sent and that an improper assessment had been made respondent’s appeals_office sent petitioner a letter on date scheduling a face-to-face conference for date in the letter the appeals officer informed petitioner that she would not consider challenges to the underlying tax_liability in connection with petitioner’s hearing because she had determined that petitioner had received a notice_of_deficiency with respect to and had failed to petition the tax_court the appeals officer further informed petitioner that he would not be allowed to make an audio or stenographic recording of his face-to-face conference the appeals officer examined petitioner’s administrative file according to the appeals officer’s contemporaneous handwritten notes and her entries in the case activity record the administrative file contained copies of a notice_of_deficiency for dated date addressed to petitioner pincite broadway unit lemon grove california the lemon grove address and at p o box jacumba california the jacumba address as well as an original of the notice_of_deficiency sent to the jacumba address the original notice_of_deficiency addressed to the jacumba address had its mailing envelope attached which bore u s postal service usps markings indicating that it had been returned unclaimed after three notifications were made on january february and date petitioner requested that his conference be postponed and the appeals officer rescheduled it for date petitioner advised the appeals officer of the tax_court opinion in 121_tc_8 and informed the appeals officer of his intention to bring a court reporter to his conference the appeals officer advised petitioner that the appeals_office was aware of keene but had not changed its policy and that recording of petitioner’s conference would not be permitted petitioner accompanied by a witness but not a court reporter appeared for the scheduled conference on date at the conference petitioner submitted to the appeals officer a copy of his individual_master_file imf and a five- page list of relevant issues related to the proposed collection action agenda the agenda stated relevant issues i am disputing several material facts in regards to my tax_liability errors on my official transcript the appropriateness of the determination and collection actions and the penalty below is why i believe my transcript and the resulting assessment is defective and prejudicial the agenda then outlined why petitioner believed the assessment of his liability was defective and prejudicial petitioner contended in the agenda that he should be allowed to challenge the underlying liability he maintained that he was entitled to do so because of the presence or absence of certain codes in his imf or because of respondent’s failure to provide him with detailed explanations of these codes specifically the agenda stated that an scs-1 code on petitioner’s imf indicated that two taxpayers were using the same social_security_number that a val-1 code indicated that his social_security_number could be permanently invalid for the taxpayer using it that the absence of a tc code indicated that no notice_of_deficiency had been issued to petitioner and that several other codes on petitioner’s imf had similar meanings all of which petitioner contended made the assessment invalid petitioner also argued that he was entitled to record the conference shortly after the conference petitioner sent several letters to respondent’s appeals_office petitioner’s letters included written statements styled as affidavits executed by petitioner and by the witness petitioner had brought to the conference the statements reflected petitioner’s and the witness’s accounts of what had transpired at the conference both described the conference in detail and stated that petitioner attempted to raise various points relating to his imf and the presence or absence of certain code entries thereon which were substantially identical to the arguments listed in the agenda petitioner submitted at the conference the appeals officer also recorded her account of what had occurred at the hearing in her case activity records the case activity records likewise record that petitioner argued that proper administrative procedures had not been met that the notice_of_deficiency was invalid and that the presence or absence of various codes on his imf established the foregoing the appeals officer subsequently issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy the notice_of_determination reasoned that petitioner’s challenge to the underlying liability was not permitted because petitioner failed to claim the notice_of_deficiency mailed to him at the jacumba address described in the notice_of_determination as p o box the notice_of_deficiency having been returned to the internal_revenue_service with usps markings indicating three notifications to petitioner and there was no indication that the notice_of_deficiency mailed to petitioner at the lemon grove address had been returned which created a presumption that petitioner received it the notice_of_determination stated that petitioner had asked to record his hearing and was denied permission that petitioner had raised several points to the effect that the codes on his imf indicated that his tax was incorrectly assessed and that the appeals officer had verified that all assessments were properly made by consulting a form_4340 certificate of assessments payments and other specified matters for petitioner’s taxable_year finally the notice_of_determination stated that the appeals officer had determined that the proposed levy balanced the interests of efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary petitioner filed a timely petition seeking review of the determination opinion petitioner contends that he should have been permitted to challenge his underlying tax_liability for during his hearing and that respondent’s appeals officer abused her discretion in determining that the proposed levy should be sustained i background sec_6331 authorizes the secretary to levy upon property and property rights of any person liable for taxes taxpayer who fails to pay those taxes after notice_and_demand for payment is made sec_6331 provides that the levy authorized by sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before levy sec_6330 further requires that the notice advise the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a hearing if a hearing is requested the hearing is to be conducted by an officer_or_employee of the commissioner’s appeals_office with no prior involvement with respect to the unpaid tax at issue sec_6330 the appeals officer shall at the hearing obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer challenges to the underlying tax_liability by the taxpayer where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 with respect to determinations made before date we have jurisdiction to review the appeals office’s determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing see sec_301_6330-1 q a-f5 proced admin regs see also 129_tc_107 118_tc_488 2pursuant to the pension_protection_act of publaw_109_280 120_stat_1019 this court has exclusive jurisdiction to review determinations under sec_6330 effective for determinations made after the date which is days after the date date of enactment or date however the appeals officer’s mandated verification under sec_6330 that the requirements of any applicable law or administrative procedure have been met is subject_to review without regard to a challenge by the taxpayer at the hearing hoyle v commissioner t c ___ where it is properly at issue we review the underlying tax_liability de novo e g 114_tc_176 where the underlying tax_liability is not properly at issue we review the appeals officer’s determination of collection issues for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion was arbitrary capricious or without sound basis in fact or law see trout v commissioner t c ___ ___ slip op pincite 112_tc_19 ii petitioner’s arguments petitioner argues that the appeals officer erred in refusing to allow petitioner to challenge the underlying liability for including a penalty under sec_6702 because petitioner claims he did not receive a notice_of_deficiency for petitioner further argues that the appeals officer abused her discretion by refusing to permit petitioner to record the hearing petitioner also maintains that he raised other issues at the hearing including spousal defenses collection alternatives and interest abatement which the appeals officer improperly failed to consider in her determination finally petitioner argues that the appeals officer failed to verify that the requirements of applicable law or administrative procedure were met a challenges to the underlying tax_liability petitioner contends that he should have been permitted to challenge the underlying tax_liability for in connection with the hearing because he did not receive a notice_of_deficiency for respondent contends that petitioner was precluded under sec_6330 from challenging the underlying liability because petitioner either received a notice_of_deficiency or deliberately refused delivery the court’s determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying tax_liability under sec_6330 is made on the preponderance_of_the_evidence 114_tc_604 see also figler v commissioner tcmemo_2005_230 the preclusion of a challenge to the underlying liability pursuant to sec_6330 generally requires actual receipt of the notice_of_deficiency by the taxpayer see sego v commissioner supra pincite see also sapp v commissioner tcmemo_2006_104 calderone v commissioner tcmemo_2004_ tatum v commissioner tcmemo_2003_115 however where the commissioner produces a certified mail list usps form recording that a notice_of_deficiency was sent by certified mail the presumption of official regularity creates a strong presumption that the notice was mailed and that it was delivered or offered for delivery at the address to which it was sent in the absence of clear evidence to the contrary receipt of the notice will be presumed see sego v commissioner supra pincite 75_tc_318 affd without published opinion 673_f2d_1332 7th cir see also 724_f2d_808 9th cir 530_f2d_781 8th cir the taxpayer’s self-serving claim that he did not receive a notice_of_deficiency standing alone is generally insufficient to rebut the presumption of official regularity see sego v commissioner supra pincite figler v commissioner supra in addition a taxpayer cannot defeat actual receipt by deliberately refusing delivery sego v commissioner supra pincite stein v commissioner tcmemo_2004_124 carey v commissioner tcmemo_2002_209 at trial respondent offered into evidence a usps form_3877 from his records that lists certified mailings of notices of deficiency at the u s post office in laguna niguel california on date including two notices mailed to petitioner for the taxable_year one to the jacumba address at p o box and one to the lemon grove address respondent also offered petitioner’s letter of date to the secretary_of_the_treasury concerning the examination of petitioner’s return and the examining agent’s decision to issue a notice_of_deficiency attached to that letter was a date letter to petitioner from the examining agent advising petitioner that a statutory_notice_of_deficiency would be issued for and confirming petitioner’s request that his address be changed to the lemon grove address the appeals officer who conducted petitioner’s hearing testified that she reviewed petitioner’s administrative file for in connection with his hearing request according to the appeals officer the administrative file contained copies of duplicate notices of deficiency for petitioner’s taxable_year issued on date one addressed to petitioner at the jacumba address and another addressed to petitioner at the lemon grove address the original of the notice_of_deficiency sent to the jacumba address was also in the file having been 3we deferred ruling on petitioner’s objection to the admission of the certified mail list at trial allowing the parties to address the issue further on brief petitioner failed to file a posttrial brief we conclude that the mail list is admissible under fed r evid and petitioner was given a copy of the mail list and accompanying declaration in advance of trial and had a fair opportunity to challenge them 4the date letter gave the city in the lemon grove address as san diego but the zip code was the same as that used for lemon grove returned by the usps as unclaimed the envelope with this original contained usps notations indicating that delivery had been attempted three times on january february and date the foregoing testimony was corroborated by the appeals officer’s handwritten notes made when she reviewed the administrative file and by her typed notations in the case activity record made at about the same time sometime between the issuance of the notice_of_determination and the trial in this case respondent lost or misplaced petitioner’s administrative file for as a consequence the aforementioned copies and original of the notices of deficiency are not in the record nonetheless in appropriate circumstances a usps form_3877 is sufficient to show that a notice_of_deficiency was sent and delivered where the evidence to the contrary is insubstantial see united_states v zolla supra sego v commissioner supra figler v commissioner supra the appeals officer’s testimony fully corroborated by contemporaneous notes persuades us that a notice_of_deficiency in final form existed this evidence distinguishes this case from 92_tc_729 affd without published opinion 935_f2d_1282 3d cir and butti v 5the appeals officer’s handwritten notes and the case activity record pertaining to petitioner’s hearing request were part of a collection_due_process file maintained by respondent’s appeals_office that was not a part of petitioner’s administrative file that was lost commissioner tcmemo_2008_82 where the taxpayers’ administrative files had been lost and the commissioner’s evidence did not establish that notices of deficiency ever existed the evidence that petitioner has adduced in contravention of the presumption of official regularity is unpersuasive he contends that no notice_of_deficiency for was issued to him because his imf does not contain the code entry tc which indicates that a statutory_notice_of_deficiency has been issued the appeals officer while acknowledging that a tc entry so indicates nonetheless testified that such an entry is not mandatory and that she rarely sees one petitioner makes much of the fact that the notice_of_determination described the jacumba address as p o box when the correct address was p o box the appeals officer testified that the notice_of_determination merely had a typographical error and that the notice_of_deficiency she examined contained the correct address the documentary_evidence supports the appeals officer’s position her testimony is 6we note in this regard that the internal_revenue_manual irm describes circumstances under which a statutory_notice_of_deficiency will be issued without entry of code tc on the taxpayer’s transcript of account see irm pt date see also wiley v united_states aftr 2d ustc par big_number s d ohio citing instances where notices of deficiency are issued without entry of a tc code on the taxpayer’s transcript of account affd without published opinion 108_f3d_1378 6th cir corroborated by her contemporaneous notes which describe the address on the notice_of_deficiency she examined as p o box and the usps form_3877 records the notice_of_deficiency as having been mailed to p o box petitioner stipulated that he maintained a post office box as noted at the jacumba address during the first months of the usps form_3877 records that a notice_of_deficiency for was sent to the jacumba address on date we further note that petitioner was aware in date that respondent had decided to issue a notice_of_deficiency to petitioner for the appeals officer’s contemporaneous notes of her examination of the now-lost original notice_of_deficiency sent to the jacumba address and returned record that usps markings on the envelope indicated notifications to the address on three occasions january february and date petitioner denies receipt testifying that he was away on a 2-week vacation beginning date since a 2-week vacation beginning date ended on date petitioner’s explanation does not account for the latter two notifications we find that petitioner’s evidence is insufficient to overcome the presumption of regularity and of delivery arising from the form_3877 as corroborated by the appeals officer’s contemporaneous notes of the multiple usps notifications to the addressee accordingly the notice_of_deficiency sent to the jacumba address is sufficient to preclude petitioner’s challenge to the underlying tax_liability for pursuant to sec_6330 see 114_tc_604 figler v commissioner tcmemo_2005_230 a like result arises from the notice_of_deficiency mailed to the lemon grove address the usps form_3877 in evidence likewise records that a notice_of_deficiency for was sent by certified mail to the lemon grove address on date in his testimony petitioner denied receipt but was evasive concerning when he commenced use of the lemon grove address petitioner testified that he had not advised respondent of the lemon grove address until sometime after the notice_of_deficiency had been mailed in date petitioner’s testimony is contradicted by the attachment to his date letter to the secretary_of_the_treasury which demonstrates that petitioner had advised respondent by that time to use the lemon grove address since petitioner’s testimony concerning the lemon grove address was evasive and at best unreliable he has failed to overcome the presumption of official regularity and of delivery arising from the usps form_3877 accordingly in the alternative the notice_of_deficiency sent to the lemon grove address is sufficient to preclude petitioner’s challenge to the underlying tax_liability for pursuant to sec_6330 see sego v commissioner supra figler v commissioner supra therefore the underlying tax_liability is not properly at issue b refusal to permit petitioner to record the hearing petitioner contends that the appeals officer abused her discretion by refusing to permit him to make an audio recording of his conference contrary to the holding of this court in 121_tc_8 he argues that the lack of an audio recording of the conference precludes us from determining what issues he raised in connection with his hearing a taxpayer is entitled under sec_7521 to make an audio recording of a conference held as part of his sec_6330 hearing keene v commissioner supra pincite in keene where the taxpayer had refused to continue with the conference when the permission to record was denied we remanded the case to the appeals_office because there was no administrative record on which to decide the relevant issues however we have declined to remand cases where the taxpayer participated in the hearing even though unrecorded and where all issues the taxpayer raised could be properly decided from the existing record id pincite- frey v commissioner tcmemo_2004_87 durrenberger v 7in view of this conclusion we sustain petitioner’s objection to the admission of certain pages from the web site of petitioner’s purported insurance_business as this evidence of petitioner’s income-producing activities in is irrelevant commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 petitioner fully participated in his face-to-face conference accompanied by a third-party witness subsequently petitioner and his witness each prepared written statements styled as affidavits memorializing what transpired at the conference which were submitted to the appeals officer and are part of the administrative record the appeals officer also made entries in the case activity record to memorialize what took place at the conference these three roughly contemporaneous written accounts agree in all material aspects regarding what issues were raised we are satisfied that the available evidence in the administrative record establishes what transpired at the face-to-face conference it is therefore unnecessary and would be unproductive to remand this case to the appeals_office see frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra c validity of the assessment of the underlying tax_liability petitioner contends that the assessment of his tax_liability was invalid as shown by the presence or absence of certain codes from his imf we have already addressed petitioner’s contention that the absence of a tc code indicates that no notice_of_deficiency had been issued with respect to any other aspect of petitioner’s challenge to the validity of the assessment sec_6330 directs that the hearing officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met and sec_6330 provides that the determination shall take this verification into account see hoyle v commissioner t c at ___ slip op pincite sec_6330 imposes on the hearing officer the responsibility to obtain verification that the legal and administrative requirements for a proper assessment have been met clough v commissioner tcmemo_2007_106 the appeals officer examined copies and originals of notices of deficiency issued to petitioner that were in the administrative file on the basis of the returned original with the usps markings indicating three notifications to the addressee she concluded that a notice_of_deficiency had been mailed to petitioner on date and that he had refused 8petitioner also argued that an scs-1 code on his imf indicated that another taxpayer might be using his social_security_number and that a val-1 code indicated that his social_security_number was invalid petitioner’s arguments with respect to these codes apparently designed to engender doubt that petitioner was the earner of some of the income reported to respondent in connection with petitioner’s social_security_number are more properly characterized as challenges to the underlying tax_liability which we have held are precluded in this proceeding to claim it given petitioner’s concession that he maintained the jacumba address post office box at this time we are satisfied with the appeals officer’s verification of the mailing of the notice_of_deficiency the appeals officer further consulted a form_4340 for petitioner’s tax_year to verify that petitioner’s tax_liability was assessed on date and that a notice_and_demand for payment letter was mailed to petitioner within days of assessment petitioner having demonstrated no infirmity in the foregoing we conclude that the appeals officer satisfied sec_6330 including verifying that the assessment of the underlying liability was properly made d petitioner’s claim that other issues were raised at the hearing petitioner contends that he either raised or attempted to raise collection alternatives a sec_66 spousal relief claim and respondent’s failure to abate interest under sec_6404 in connection with his hearing on the basis of the administrative record as supplemented by the testimony at trial we are not persuaded that petitioner 9petitioner’s contentions also include claims more properly characterized as challenges to the underlying tax_liability such as a claim that his income for should be attributed in part to his wife because of california’s community_property_laws as previously concluded petitioner is precluded from challenging the underlying liability pursuant to sec_6330 raised or attempted to raise these other issuesdollar_figure particularly persuasive are the letters sent by petitioner and his witness to the appeals officer shortly after the conference which summarized the issues that had been raised these contemporaneous written statements lack any reference whatever to the additional issues petitioner claims he attempted to raise at the conference petitioner’s contention that both he and his witness forgot to list these additional issues in the written statements is not credible the written statements are not only detailed but they are also consistent with the agenda petitioner gave the appeals officer at the conference as well as the appeals officer’s contemporaneous notes of what took place at the conference and her testimony at trial petitioner’s testimony at trial with respect to several other matters was often evasive he was as previously noted evasive regarding when he notified respondent to use the lemon grove address which petitioner understood was an important issue in the case under these 10on the basis of the agenda and his postconference letters we find that petitioner did raise a challenge to a frivolous_return penalty under sec_6702 for with respect to determinations made before date we have held that we lack jurisdiction over a sec_6702 penalty see 117_tc_204 dunbar v commissioner tcmemo_2006_184 but see 509_f3d_729 6th cir however petitioner’s imf which is part of the administrative record records that the penalty was assessed on date and paid_by virtue of offset on the same day the penalty was therefore not a subject of the levy and is not any part of the underlying tax_liability at issue in this case circumstances we do not accept petitioner’s self-serving testimony that he raised other issues that were not addressed in the notice_of_determination iii other requirements as discussed supra the appeals officer verified that the requirements of applicable law and administrative procedure had been met she further took into account whether the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive that necessary see sec_6330 petitioner has identified no specific infirmities in the foregoing not heretofore addressed to reflect the foregoing decision will be entered for respondent
